Name: 87/455/EEC: Commission Decision of 31 July 1987 amending Decisions 86/191/EEC, 86/192/EEC, 86/194/EEC and 86/195/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Paraguay, Uruguay, Argentina and Brazil, respectively
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  tariff policy;  America;  agricultural policy
 Date Published: 1987-08-28

 Avis juridique important|31987D045587/455/EEC: Commission Decision of 31 July 1987 amending Decisions 86/191/EEC, 86/192/EEC, 86/194/EEC and 86/195/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Paraguay, Uruguay, Argentina and Brazil, respectively Official Journal L 244 , 28/08/1987 P. 0038 - 0048 Finnish special edition: Chapter 3 Volume 24 P. 0097 Swedish special edition: Chapter 3 Volume 24 P. 0097 *****COMMISSION DECISION of 31 July 1987 amending Decisions 86/191/EEC, 86/192/EEC, 86/194/EEC and 86/195/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Paraguay, Uruguay, Argentina and Brazil, respectively (87/455/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 87/64/EEC (2), and in particular Articles 16, 19 and 28 thereof, Whereas animal health conditions and veterinary certification requirements for imports of fresh meat from Paraguay, Uruguay, Argentina and Brazil have been established by Commission Decisions 86/191/EEC (3), 86/192/EEC (4), 86/194/EEC (5) and 86/195/0EEC (6) respectively, particularly as regards foot-and-mouth disease; Whereas it is necessary to extend these veterinary certification requirements so that offal may be imported from establishments which are supervised by the responsible veterinary authorities of these countries but which are not approved for the export of fresh meat for human consumption; whereas Article 19 of the Directive establishes the right of Member States to import from non-approved establishments fresh meat for uses other than human consumption; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decisions 86/191/EEC, 86/192/EEC, 86/194/EEC and 86/195/EEC are hereby amended as follows: 1. In the case of Decision 86/191/EEC; (a) Article 2 paragraph (1) is replaced by the following: '1. Notwithstanding Article 1 (2), Member States may also authorize the importation of certain kinds of offal of bovine animals, (a) from approved establishments: - completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs, - other trimmed offal without bone or cartilage, presenting at least the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex D. Masseter muscles may be used either for human consumption or in the manufacture of petfood. Lungs, livers and other offal are to be used in the manufacture of petfood; (b) from other establishments which are controlled by the responsible veterinary authorities of Paraguay: - completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs, - other trimmed offal without bone or cartilage, presenting at least the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex E. The offal is to be used in the manufacture of petfood.' (b) The Annexes are supplemented by the addition of Annex I to this Decision. 2. In the case of Decision 86/192/EEC: (a) Article 2 paragraph (1) is replaced by the following: '1. Notwithstanding Article 1 (2), Member States may also authorize the importation of certain kinds of offal of bovine animals: (a) from approved establishments: - completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs, - other trimmed offal without bone or cartilage, presenting at least the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex D. Masseter muscles may be used either for human consumption or in the manufacture of petfood. Lungs, livers and other offal are to be used in the manufacture of pet food; (b) from other establishments which are controlled by the responsible veterinary authorities of Uruguay: - completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs, - other trimmed offal without bone or cartilage, presenting at least the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex E. The offal is to be used in the manufacture of pet food.' (b) The Annexes are supplemented by the addition of Annex II to this Decision. 3. In the case of Decision 86/194/EEC: (a) Article 2 paragraph (1) is replaced by the following: '1. Notwithstanding Article 1 (2), Member States may also authorize the importation of certain kinds of offal bovine animals: (a) from approved establishments: - completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs, - other trimmed offal without bone or cartilage, presenting at least the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex E. Masseter muscles may be used either for human consumption or in the manufacture of petfood. Lungs, livers and other offal are to be used in the manufacture of pet food; (b) from other establishments which are controlled by the responsible veterinary authorities of Argentina: - completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs, - other trimmed offal without bone or cartilage, presenting at least the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex F. The offal is to be used in the manufacture of pet food.' (b) The Annexes are supplemented by the addition of Annex III to this Decision. 4. In the case of Decision 86/195/EEC: (a) Article 2 paragraph (1) is replaced by the following: '1. Notwithstanding Article 1 (2) Member States may also authorize the importation of certain kinds of offal of bovine animals: (a) from approved establishments: - completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs, - other trimmed offal without bone or cartilage, presenting at least the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex D. Masseter muscles may be used either for human consumption or in the manufacture of petfood. Lungs, livers and other offal are to be used in the manufacture of pet food; (b) from other establishments which are controlled by the responsible veterinary authorities of Brazil: - completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs, - other trimmed offal without bone or cartilage, presenting at least the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex E. The offal is to be used in the manufacture of pet food.' (b) The Annexes are supplemented by the addition of Annex IV to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 July 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 34, 5. 2. 1987, p. 52. (3) OJ No L 140, 27. 5. 1986, p. 32. (4) OJ No L 140, 27. 5. 1986, p. 42. (5) OJ No L 142, 28. 5. 1986, p. 38. (6) OJ No L 142, 28. 5. 1986, p. 51. ANNEX I 'ANNEX E ANIMAL HEALTH CERTIFICATE for offal (1) authorized by Article 2, of bovine animals, intended for consignment to the European Economic Community for processing Country of destination Reference to the public health certificate (2) Exporting country: Paraguay Ministry Department References (Optional) I. Identification of offal (1) Offal of bovine animals. Nature of offal Nature of packaging Number of packages Net weight II. Origin of offal Address(es) of the establishment(s) controlled by the responsible veterinary authorities III. Destination of offal The offal will be sent from (place of loading) to (country and place of destination) by the following means of transport (3) Name and address of consignor Name and address of consignee (Approved processing establishment for pet food) IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the offal described above is obtained from: - bovine animals which have remained in the territory of Paraguay for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have passed the ante-mortem health inspection referred to in Chapter V of Annex I to amended Directive 64/433/EEC at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the offal is obtained from a slaughterhouse in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of offal for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the offal described above has matured at an ambient temperature of more than + 2 °C for at least three hours, or, in the case of masseter muscles, for at least 24 hours. 4. (1) Done at , on Seal (Signature of official veterinarian) (1) Under the conditions laid down in Article 2 only the following offal of bovine animals intended exclusively for the manufacture of pet food, is authorized for importation: livers from which lymphatic glands, adhering connective tissue and fat have been completely removed and, in accordance with Article 18 (2) of Directive 72/462/EEC, whole masseter muscles, incised in accordance with paragraph 41 (A) of Chapter VII of Annex I to Directive 64/433/EEC, from which lymphatic glands, adhering connective tissue and fat have been completely removed, trimmed lungs from which tracheae, and main bronchi and the mediastinal and bronchial lymphatic glands have been removed and other offal without bone or cartilage from which lymphatic glands, adhering connective tissue, fat and mucus have been completely removed. (2) Optional. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. (1) Possible additional conditions.' ANNEX II 'ANNEX E ANIMAL HEALTH CERTIFICATE for offal (1) authorized by Article 2, of bovine animals, intended for consignment to the European Economic Community for processing Country of destination Reference to the public health certificate (2) Exporting country: Uruguay Ministry Department References (Optional) I. Identification of offal (1) Offal of bovine animals. Nature of offal Nature of packaging Number of packages Net weight II. Origin of offal Address(es) of the establishment(s) controlled by the responsible veterinary authorities III. Destination of offal The offal will be sent from (place of loading) to (country and place of destination) by the following means of transport (3) Name and address of consignor Name and address of consignee (Approved processing establishment for pet food) IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the offal described above is obtained from: - bovine animals which have remained in the territory of Uruguay for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have passed the ante-mortem health inspection referred to in Chapter V of Annex I to amended Directive 64/433/EEC at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the offal is obtained from a slaughterhouse in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of offal for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the offal described above has matured at an ambient temperature of more than + 2 °C for at least three hours, or, in the case of masseter muscles, for at least 24 hours. 4. (1) Done at , on Seal (Signature of official veterinarian) (1) Under the conditions laid down in Article 2 only the following offal of bovine animals intended exclusively for the manufacture of pet food, is authorized for importation: livers from which lymphatic glands, adhering connective tissue and fat have been completely removed and, in accordance with Article 18 (2) of Directive 72/462/EEC, whole masseter muscles, incised in accordance with paragraph 41 (A) of Chapter VII of Annex I to Directive 64/433/EEC, from which lymphatic glands, adhering connective tissue and fat have been completely removed, trimmed lungs from which tracheae, and main bronchi and the mediastinal and bronchial lymphatic glands have been removed and other offal without bone or cartilage from which lymphatic glands, adhering connective tissue, fat and mucus have been completely removed. (2) Optional. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. (1) Possible additional conditions.' ANNEX III 'ANNEX F ANIMAL HEALTH CERTIFICATE for offal (1) authorized by Article 2, of bovine animals, intended for consignment to the European Economic Community for processing Country of destination Reference to the public health certificate (2) Exporting country: Argentina Ministry Department References (Optional) I. Identification of offal (1) Offal of bovine animals. Nature of offal Nature of packaging Number of packages Net weight II. Origin of offal Address(es) of the establishment(s) controlled by the responsible veterinary authorities III. Destination of offal The offal will be sent from (place of loading) to (country and place of destination) by the following means of transport (3) Name and address of consignor Name and address of consignee (Approved processing establishment for pet food) IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the offal described above is obtained from: - bovine animals which have remained in the territory of Argentina for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have passed the ante-mortem health inspection referred to in Chapter V of Annex I to amended Directive 64/433/EEC at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the offal is obtained from a slaughterhouse in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of offal for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the offal described above has matured at an ambient temperature of more than + 2 °C for at least three hours, or, in the case of masseter muscles, for at least 24 hours. 4. (1) Done at , on Seal (Signature of official veterinarian) (1) Under the conditions laid down in Article 2 only the following offal of bovine animals intended exclusively for the manufacture of pet food, is authorized for importation: livers from which lymphatic glands, adhering connective tissue and fat have been completely removed and, in accordance with Article 18 (2) of Directive 72/462/EEC, whole masseter muscles, incised in accordance with paragraph 41 (A) of Chapter VII of Annex I to Directive 64/433/EEC, from which lymphatic glands, adhering connective tissue and fat have been completely removed, trimmed lungs from which tracheae, and main bronchi and the mediastinal and bronchial lymphatic glands have been removed and other offal without bone or cartilage from which lymphatic glands, adhering connective tissue, fat and mucus have been completely removed. (2) Optional. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. (1) Possible additional conditions.' ANNEX IV 'ANNEX E ANIMAL HEALTH CERTIFICATE for offal (1) authorized by Article 2, of bovine animals, intended for consignment to the European Economic Community for processing Country of destination Reference to the public health certificate (2) Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, EspÃ ­rito Santo) Ministry Department References (Optional) I. Identification of offal (1) Offal of bovine animals. Nature of offal Nature of packaging Number of packages Net weight II. Origin of offal Address(es) of the establishment(s) controlled by the responsible veterinary authorities III. Destination of offal The offal will be sent from (place of loading) to (country and place of destination) by the following means of transport (3) Name and address of consignor Name and address of consignee (Approved processing establishment for pet food) IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the offal described above is obtained from: - bovine animals which have remained in the territory of Brazil (Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, EspÃ ­rito Santo) for at least three months before being slaughtered or since birth in the case of animals less than three months old,- bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have passed the ante-mortem health inspection referred to in Chapter V of Annex I to amended Directive 64/433/EEC at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the offal is obtained from a slaughterhouse in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of offal for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the offal described above has matured at an ambient temperature of more than + 2 °C for at least three hours, or, in the case of masseter muscles, for at least 24 hours. 4. (1) Done at , on Seal (Signature of official veterinarian) (1) Under the conditions laid down in Article 2 only the following offal of bovine animals intended exclusively for the manufacture of pet food, is authorized for importation: livers from which lymphatic glands, adhering connective tissue and fat have been completely removed and, in accordance with Article 18 (2) of Directive 72/462/EEC, whole masseter muscles, incised in accordance with paragraph 41 (A) of Chapter VII of Annex I to Directive 64/433/EEC, from which lymphatic glands, adhering connective tissue and fat have been completely removed, trimmed lungs from which tracheae, and main bronchi and the mediastinal and bronchial lymphatic glands have been removed and other offal without bone or cartilage from which lymphatic glands, adhering connective tissue, fat and mucus have been completely removed. (2) Optional. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. (1) Possible additional conditions.'